
	

113 HR 4382 IH: To streamline the collection and distribution of government information.
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4382
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Bridenstine (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To streamline the collection and distribution of government information.
	
	
		1.FindingsCongress finds the following:
			(1)The National Technical Information Service (referred to in this Act as NTIS), the National Archives and Records Administration, the Government Accountability Office (referred
			 to in this section as GAO), and the Library of Congress all collect, categorize, and distribute government information.
			(2)NTIS was established in 1950, more than 40 years before the creation of the Internet.
			(3)NTIS is tasked with collecting and distributing government-funded scientific, technical,
			 engineering, and business-related information and reports.
			(4)GAO found that NTIS sold only 8 percent of the 2,500,000 reports in its collection between 1995 and
			 2000.
			(5)A November 2012 GAO review of NTIS made the following conclusions:
				(A)Of the reports added to NTIS’s repository during fiscal years 1990 through 2011, GAO estimates that
			 approximately 74 percent were readily available from other public sources..
				(B)These reports were often available either from the issuing organization’s website, the Federal
			 Internet portal (http://www.USA.gov) or from another source located
			 through a web search..
				(C)The source that most often had the report [GAO] was searching for was another website located
			 through http://www.Google.com..
				(D)95 percent of the reports available from sources other than NTIS were available free of charge..
				(6)No Federal agency should use taxpayer dollars to purchase a report from the National Technical
			 Information Service that is available through the Internet for free.
			(7)As far back as 1999, Secretary of Commerce William Daley—
				(A)admitted that the National Technical Information Service would eventually outlive its usefulness
			 and be unable to sustain its revenue-losing profit model;
				(B)explained that declining sales revenues soon would not be sufficient to recover all of NTIS’ operating costs; and
				(C)attributed this decline to other agencies’ practice of making their research results available to the public for
			 free through the Web.
				(8)According to the November 2012 GAO report—
				(A)NTIS product expenditures exceeded revenues for 10 out of the past 11 fiscal years.;
				(B)The agency lost, on average, about $1.3 million over the last 11 years on its products.; and
				(C)The decline in revenue for its products continues to call into question whether NTIS’s basic
			 statutory function of acting as a self-financing repository and
			 disseminator of scientific and technical information is still viable..
				(9)NTIS has compensated for its lost revenue by charging other Federal agencies for various services
			 that are not associated with NTIS’s primary mission.
			(10)Future technological advances will ensure that the services offered by NTIS are even more
			 superfluous for essential government functions than they are today.
			2.National Technical Information Service
			(a)RepealEffective on the date that is 1 year after the date of the enactment of this Act, the National
			 Technical Information Act of 1988 (subtitle B of title II of Public Law
			 100–519; 15 U.S.C. 3704b) is repealed.
			(b)Transfer of critical functions
				(1)Consultation requirementThe Secretary of Commerce, the Archivist of the United States, the Comptroller General of the
			 United States, and the Commissioner of Social Security shall consult with
			 the Director of the Office of Management and Budget to determine if any
			 function of the National Technical Information Service is critical to the
			 economy of the United States.
				(2)GAO certificationThe Comptroller General shall determine which of the critical functions identified pursuant to
			 paragraph (1) are not being carried out by any other agency or
			 instrumentality of the Federal Government.
				(3)Transfers authorizedBefore the effective date set forth in subsection (a), the Secretary of Commerce may transfer the
			 responsibility for any critical function of NTIS (as identified under
			 paragraph (1)) that is not otherwise being carried out (as determined
			 under paragraph (2)) to another office within the Department of Commerce.
				(c)Abolition of functionsExcept for the functions transferred pursuant to subsection (b), all functions of the National
			 Technical Information Service immediately before the repeal date described
			 in subsection (a) are abolished on such repeal date.
			3.Secretary of Commerce certificationBefore the effective date set forth in section 2(a), the Secretary of Commerce shall submit a
			 written certification to the Committee on Finance of the Senate and the Committee on Energy and Commerce of the House of Representatives that all of the operations of the National Technical Information Service have been terminated.
		
